Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Please amend the claims as follows:
21. (Canceled) 
22. (Canceled) 
31 (New) The method of Claim 28, wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect at least one access-system malfunction event for the first access point. 
32. (New) The method of Claim 28, wherein detecting at least one access-system malfunction event from among the classified contextual events comprises: detecting a hardware malfunction event for at least one of the electronic access controller, an access point state sensor, a door access switch, an electronic lock, and an electronic door.

/FRANK F HUANG/Primary Examiner, Art Unit 2485